Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. This action is in response to the papers filed on March 29, 2022. Claims 1-20 are currently pending. 
Claims 1-20 are currently pending. Claims 1, 3-6, 8-10 and 17 have been amended by Applicants’ amendment filed on 6/7/2022. No claims were canceled or newly added.
Applicant’s election without traverse of Group I, e.g,  claims 1-18,  directed a method of quality assessing stem cells or induced pluripotent stem cells or their intermediate stages of differentiating to one or more terminal differentiation steps was previously akwnoleged. 
Additionally, Applicants’ election of the following species was previously akwnoleged:
a. Induced pluripotent stem cells or their intermediate stages of differentiating to one
or more terminal differentiation steps (claim 1).
b. Wherein the panel of micro RNAS is derived from cells of 'known functional
capability and determined to be a marker of the cells' functional capability (claim 3).
c. Wherein the quality being assessed are 'contamination levels' (claim 5).

The species requirement in relation to stem cells or induced pluripotent stem cells or their intermediate stages of differentiating, was previously withdrawn.
The requirement for restriction between Groups I-III was previously made FINAL.
Therefore, claims 1, 3-6 and 8-18 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on August 26, 2019, is a CON of 15/243,202 filed on August 22, 2016 (now abandoned) which is a CON of 13/818,750 filed on April 11, 2013 (now abandoned) which is a 35 U.S.C. 371 national stage filing of PCT/GB2011/001241, filed August 19, 2011, which claims the benefit of foreign priority to United Kingdom application  GB1014049.9, filed on August 23, 2010.
Filing of a certified translated copy of the United Kingdom application  GB1014049.9, with parent application  13/818,750 on February 25, 2013 is acknowledged. 
It was previously noted that  the earliest possible priority for the instant application is August 23, 2010.
The previously examiner noted that support for the recitation of “supplying to a subject the stem cells or induced pluripotent stem cells” is found in paragraphs [0003] “The cell products are, in the case of stem cells, used directly for therapeutic purposes”, [0009] “This information has begun to be used to classify and stage cancers, reveal biomarkers for prognosis and response and provide a critical determinant to guide therapeutic intervention” and [0016], “cell system for their intended research, therapeutic or bioprocessing application.”

Withdrawn objections, rejections  in response to Applicants’ arguments or amendments
Cross-Reference to Related Application.
In view of Applicants’ amendment of the Specification filed on 3/29/2022, the objection to the Specification has been withdrawn. 
35 U.S.C. 112 (d)
In view of Applicants amendment of claim 5, the rejection of claim 5, and by dependence, claims 6 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1, 3-6 and 8-18 remain rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite in its recitation of “conforms to a predetermined standard for the use of stem cells in therapy” because the relationship of the predetermined standard for the use of stem cells in stem cell therapy and the assay or reagents comprising a predetermined panel of microRNAs that are employed in the reference expression profile isolated from the cell sample is unclear. In other words, do the assay or reagents comprising a predetermined panel of microRNAs also conforms to a predetermined standard for the use of stem cells in therapy? Since the assay or reagents comprising a predetermined panel of microRNAs are employed to obtain the reference expression profile of the isolated stem cells, the practitioner in the art would reasonably expect the assay or reagents also to conform to a predetermined standard for the use of stem cells in therapy. The metes and bounds of the claim are indefinite.
Claim 1 is indefinite because of its recitation of “employing a microRNA expression assay with the sample of the stem cells” in line 15. It is unclear whether the quoted phrase refers to the assay or reagents  comprising a predetermined panel of microRNAs, as recited in clam 9 or to  the reference expression profile of the predetermined panel of microRNAs which is isolated from stem cells, as recited in claim 11. The metes and bounds of the claim are indefinite.
Claim 4 is indefinite in its recitation of “safety standards of the stem cells”. There is not proper antecedent bases for safety standards in the claim. The parent claim recites “conforms to a predetermined standard for the use of stem cells in stem cell therapy”
Claim 5 is indefinite in its recitation of “contamination levels” in line 2. Claim 1 already requires that the quality to be assessed is contamination levels. Thus, it is unclear whether contamination levels are qualities been assessed twice or there are different types of contamination levels been assessed. As such the metes and bounds of the claim cannot be determined.
Claim 9 which depends from claim 1  is indefinite in its recitation of “the predetermined panel of microRNAs include at least one microRNA as a marker for a culture condition that deviates from a particular protocol”.  The specification does not define “a marker for a culture condition that deviates from a particular protocol”. The only reference to a maker in the Specification is in paragraphs [0019]:
Additionally, the inventors have surprisingly discovered that cells which are shown to be phenotypically identical by standard analytical techniques (such as, for example by flow cytometry and/or cell surface/cytoplasmic/nuclear maker analysis and the like) can be shown by the micro-RNA profiling techniques described herein, to be genotypically (and thus most likely phenotypically) distinct/different.

Given that claim 1 requires the assay or reagents to comprise a predetermined panel of microRNAs used for obtaining microRNA profiles from the sample, it is unclear whether the recitation of an assay or reagents comprising a predetermined panel of microRNAs and comprising a marker for a culture condition that deviates from a particular protocol refers to a control maker, a maker that changes according to different culture protocols and others. As such the metes and bounds of the claim are indefinite.
Claim 10 is indefinite in its recitation of “providing a database of the microRNA expression profiles isolated from a stem cell sample that conforms to a standard for the use of stem cells in stem cell therapy” as it is unclear as to “the standard” or standards that are intended as being encompassed by data base of micfroRNA expression profiles. The microRNA expression profiles isolated from a stem cell sample may serve as different database depending on the disease being study. For example, in NSCLC samples, low miR-324a levels may serve as an indicator of poor survival whereas in  classical Hodgkin lymphoma, plasma miR-21, miR-494, and miR-1973 are promising disease response biomarkers. Moreover,  either high miR-185 or low miR-133b levels may correlate with metastasis and poor survival in colorectal cancer (microRNA; From Wikipedia, the free encyclopedia, pp. 1-47; downloaded 6/7/2022; of record). Therefore, the recitation of “providing a database of the microRNA expression profiles isolated from a stem cell sample that conforms to a standard for the use of stem cells in stem cell therapy” is unclear. It is suggested that applicant clarify the intended meaning of the noted phrase. 
Claims 6 and 8 are  indefinite insofar as they depend from claim 5. Claims 3 and 11-18 are  indefinite insofar as they depend directly or indirectly from claim 1.
                                                       Claim Rejections - 35 USC § 103   	Claims 1, 3-6, 8-12 and 16-18 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Bentwich et al. (US20070050146;  of record IDS filed on 02/25/2013) in view of Lakshmipathy et al., (Stem Cells Dev. 2007 Dec;16(6):1003-16; of record IDS filed on 09/23/2013). This rejected has been modified as necessitated by amendment of the claims in the response filed 3/29/2022.
Regarding claim 1, Bentwich et al. teaches methods and compositions of characterizing, profiling and/or quality assessing a cell, said method comprising the step of comparing the miRNA profile of said cell with a reference miRNA expression profile, the reference non-coding RNA expression profile being derived from a cell having known or defined characteristic(s), profile(s) and/or qualities (e.g. as indicated in paragraphs [0104]-[0106], para [0114], pg. 9; claim 11). Bentwich et al. discloses host cells as “cultured cells, explants, cells in vivo, and the like. Host cells may be prokaryotic cells such as E. coli, or eukaryotic cells such as yeast, insect, amphibian, or mammalian cells, such as CHO, HeLa”. (paragraph [0037]). Bentwich et al. discloses primary and transformed cell cultures derived from patient tissues (paragraph [0029]). The practitioner in the art would readily understand that cell culture having different levels of  contaminants would be assessed to stablish known or defined characteristic(s), profile(s) and/or qualities from a patient sample. Bentwich et al. displays in FIG. 2 a schematic illustration of a novel MC19 cluster on 19q13.42. including the neighboring protein-coding genes. The MC19-1 cluster is indicated by a rectangle. Mir-371, mir-372, and mir-373 are indicted by lines. About 75% of the miRNAs in the cluster are highly related and were labeled as type A. (paragraph [0147]). Comparison of the A-type miRNA sequences to the miRNAs in the Sanger database revealed the greatest homology to the human mir-302 family (paragraph [0164]). “No additional homology, apart from the miRNA homology, exists between the mir-302 cluster and the MC19-1 cluster. The fact that both the mir-371,2,3 and mir-302a,b,c,d are specific to embryonic stem cells is noteworthy.”  Thus clearly, Bentwich et al. stablished an homology between the A-type miRNA sequences in the MC19 cluster and the mir-371,2,3 , both miRNAs specific to embryonic stem. Bentwich et al. teaches that signal ratios between disease and normal tissues were calculated (paragraphs [0165]-[0166]), wherein the expression is modulated, either up-regulated, resulting in an increased amount of transcript, or down-regulated, resulting in a decreased amount of transcript (paragraph [0033]), wherein differential expression analysis in Table 2 indicates that the expression of a number of the miRNAs are significantly altered in disease tissue. In particular, the MC19-1 miRNAs of Example 4 are differentially expressed in prostate and lung cancer (paragraph [0166]). Table 7 defines the Tissues and diseases names for Tables 2 and 3, wherein ID No. 18 identifies embryonic stem carcinoma cells. Bentwich et al. discloses “pharmaceutical composition comprising the nucleic acids of the invention and optionally a pharmaceutically acceptable carrier. The compositions may be used for diagnostic or therapeutic applications. The administration of the pharmaceutical composition may be carried out by known methods” (paragraph [0125]) of the published application). The practitioner in the art would readily understand that therapeutic applications are intended to be supplied to a subject.
Bentwich et al., does not explicitly teach miRNAs that are altered at intermediate stages of differentiating (e.g., differentially expressed ) in embryonic stem.
Lakshmipathy et al., discloses microRNAs (miRNAs) in five independent human embryonic stem (hES) cell lines having differences in miRNA expression between undifferentiated hES cells and their corresponding differentiated cells that underwent differentiation in vitro over a period of 2 weeks (e.g., a predetermined panel of miRNAs). Lakshmipathy et al., uses both microarrays and quantitative PCR to determine differential miRNA expression to study epigenetic regulation of microRNA to determine stem cell fate (Abstract; page 3). Lakshmipathy et al., evidences Group one microRNA (Figure 4, Panels A and B, similar to cluster 4 in Figure 5)  that are expressed at relatively high copy number in hESCs 
    PNG
    media_image1.png
    317
    963
    media_image1.png
    Greyscale
and then seem to be down regulated during differentiation into adult tissue. These microRNAs represent good candidates for markers of pluripotency and potentially negative regulators of gene expression that may play a role in restricting differentiation of hESCs (page 8).
In view of the facts recited above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the prior art elements according to known methods to yield predictable results.  The prior art teaches all of the limitations of the claimed invention.  Both Bentwich et al. and  Lakshmipathy et are drawn to methods of characterizing profiling and/or quality assessing a test cell shown by microRNA profiling based methods to be phenotypically and/or genotypically identical or difference to a reference cell, wherein a difference in the level of the nucleic acid compared to a control is indicative of differential expression (Bentwich et al., claim 11). One of skill in the art would have recognized that the results of using human embryonic stem cell lines in the method of Bentwich et al. would result in the  characterizing, profiling and/or quality assessing of human embryonic stem cell lines that are  pluripotent hESC, differentiating cells or terminally differentiated cells based on comparative reference of expression of profile of  microRNA. One of ordinary skill in the art would be able to select pluripotent or differentiated hESC at different passages of in vitro culture with differential expression, as taught by Lakshmipathy to supply stem cell for self-renewal and differentiation depending on the therapeutic need with a reasonable expectation of success. In view of the forgoing, the invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claim is properly rejected under 35 USC § 103(a).
Regarding claim 3, Bentwich et al., teaches in Table 6 the relationship between the miRNAs ("MID")/hairpins ("HID") and diseases by their host genes, which reads on a panel of microRNAs including microRNAs derived from cells of known identity or functional capability and determined to be a marker of the cells able to maintain identity of functional capability.
Regarding claim 4, Lakshmipathy et al., discloses microRNAs (miRNAs) in in five independent human embryonic stem (hES) cell lines having differences in miRNA expression between undifferentiated hES cells and their corresponding differentiated cells that underwent differentiation in vitro over a period of 2 weeks.
Regarding claims 5, Bentwich et al., teaches predetermined microRNAs to disease (by host genes) including embryonic stem carcinoma cells, falling within the scope of the qualities being assessed include “predetermined safety standard concerns tumorigenicity”.
Regarding claim 6, Lakshmipathy et al., discloses microRNAs (miRNAs) in five independent human embryonic stem (hES) cell lines having differences in miRNA expression between undifferentiated hES cells and their corresponding differentiated cells that underwent differentiation in vitro over a period of 2 weeks, falling within the scope of low contamination levels and viability.
Regarding claims 8-9 and 16-18, Lakshmipathy et al., discloses microRNAs which represent good candidates for markers of pluripotency and potentially negative regulators of gene expression that may play a role in restricting differentiation of hESCs (page 8) such that one of ordinary skill in the art would routinely and predictably stablish  miRNA profiles of positive and negative correlations between a reference miRNA expression profile and one or more microRNAs for differentiation of hESCs. 
Regarding claims 10-12, Bentwich et al., discloses “Using chip expression methods similar to those described in 0, microarray images were analyzed using Feature Extraction Software (Version 7.1.1, Agilent). Table 2 shows the ratio of disease related expression ("R") compared to normal tissues…] (paragraph [0165]). Lakshmipathy et al., discloses microRNAs (miRNAs) in five independent human embryonic stem (hES) cell lines having differences in miRNA expression between undifferentiated hES cells and their corresponding differentiated cells that underwent differentiation in vitro over a period of 2 weeks.
Response to Applicants’ Arguments as they apply to rejection of claims 1, 3-6, 8-12 and 16-18 under 35 USC § 103
At pages 11-16  of the remarks filed on March 29, 2022, Applicants essentially argue that: 1)” Bentwich is not at all concerned with quality standards (and in particular levels of cell contamination) associated with cells for use in cell therapy. Rather, it is concerned with providing polynucleotide probes for a miRNA that is differentially expressed in prostate cancer and lung cancer. Bentwich states (e.g. in the abstract) that related methods and compositions for diagnosis, prognosis and treatment of those medical conditions are disclosed”, 2) “Paragraphs [0104]-[0106] of Bentwich describe the use of a probe to identify a miRNA that is associated with a disease or condition. Identifying miRNAs that are over-expressed or under-expressed in 'pathological cells' compared to a control can provide high-resolution, high-sensitivity datasets that can be used in the area of diagnostics [para 0105] and an expression profile of a number of miRNAs in a cell may be a 'fingerprint' of the state of the sample, whereby normal tissue may be distinguished from diseased tissue.”, 3) “It suggests that by gathering information as to which miRNAs are associated respectively with normal tissue and diseased tissue, their expression profiles may then provide a form of molecular diagnosis of related conditions.” 4) “The finding of differential expression of a certain miRNA for detecting a disease state (lung or prostate cancer) from a sample from a patient is not a quality assessment of a stem cell for use in therapy and then supplying the stem cell for use.” 5) “ What follows from Bentwich is that miRNA expression levels of certain miRNA in the MC19-1 cluster can be used to diagnose lung and prostate cancer by assaying for those miRNA in tissue using a miRNA probe. There is no discussion of the use of miRNA expression profiling to quality assess for cell contamination in cells for use in cell therapy. Indeed, Bentwich is not at all concerned with cell therapy.” 6) “Lakshmipathy is not connected to the disclosure in Bentwich and cannot bolster the above identified limitations thereof. It is a study exploring the patterns of miRN A expression between undifferentiated cells and differentiated cells that suggests a role for selected miRNA in maintenance of the undifferentiated pluripotent state ( as set out in the Abstract).” 7) “While the Office Action points to a passage at page 8 of Lakshmipathy in which it is stated that "These miRNAs [Group one miRNA mentioned earlier] represent good candidates for markers of pluripotency and potentially negative regulators of gene expression that may play a role in restricting differentiation of hESCs". It is noted, however, that Lakshmipathy also cautions (at page 8, last para before 'Discussion'), in exploring positive and negative correlations between miRNA and mRNA that "our results, therefore, are consistent with the conclusion that negative correlations of microRNA and mRNA do not directly predict functional targeting", 8) “Furthermore, in the last paragraph of 'Discussion' on page 9, Lakshmipathy concludes that "microRNA analysis represents a relatively new tool for cell line profiling and discovery of putative regulatory molecules…. In other words, while Lakshmipathy speculates that certain miRNA in the identified 'Group one microRNA" represent good candidates for markets of pluripotency and potentially negative regulators of gene expression that may play a role in restricting differentiation," it does not identify that miRNAs should be used in assaying cell populations against a quality standard for identifying levels of cell contamination.”, 9) Lakshmipathy purpose is to study “the epigenetic relationships and mechanisms associated with hESC differentiation with a view to controlling hESCs, either by maintaining their pluripotent states or differentiating them into a desired lineage. That is quite unconnected with the object of the present invention, which is to assess against a quality standard of stem cells or induced pluripotent stem cells or their intermediate stages of differentiation to one or more terminal differentiation steps for cell therapy for levels of cell contamination” , 10 ) “even if they did arguendo, the resulting combination fails to afford the recitations of the pending claims. Specifically, neither of the cited references is concerned with a method for quality assessing such stem cells or iPSCs or intermediate stages of differentiating to one or more terminal differentiation steps for use in cell therapy for levels of cell contamination, nor do they each alone, or in combination hint at this purpose. There is no reason to combine the disclosures as they relate to different objectives and purposes and even cherry-picking features from within the respective disclosures to combine, one cannot arrive at the present invention without a further speculative extrapolation which is beyond the wit of the skilled person in the art.” , 11) “
The skilled person (PHOSIT A) would not be motivated to quality assess stem cells for therapy based upon knowledge of Bentwich that prostate cancer cells can be identified by their
miRNA expression profile and so would not even consider seeking the information about whether miRNA are differentially expressed in stem cells in different states of differentiation. Indeed, there is no direction whatsoever for the skilled person to make the combination.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2)  and 3), as applicants contend, “the object of the present invention, which is to assess against a quality standard of stem cells or induced pluripotent stem cells or their intermediate stages of differentiation to one or more terminal differentiation steps for cell therapy for levels of cell contamination”. However, the steps of determining a microRNA profile from stem cells that can be used in cancer therapy is made obvious by the combined teachings of Bentwich and Lakshmipathy. Claim 1 is interpreted to essentially require the steps of: (i)  providing a sample of stem cells to be assayed,  (ii) providing an assay or reagents for obtaining microRNA profiles from the sample, the assay or reagent comprising a predetermined panel of microRNAs, (iii) obtaining a microRNA expression profile for the sample using a microRNA expression assay, (iv) comparing the microRNA expression profile of the sample with the expression profile of the predetermined panel of microRNAs of the assay or reagents , (v) determining from the comparison a quality assessment  for use in stem cell therap,y and (vi) supplying to a subject the stem cells  determined to be suitable for use in stem cell therapy. These steps are essentially disclosed by Bentwich. The author teaches in paragraph [0105], the generation of an expression profiled from a sample where miRNAs are identified (e.g, or underexpressed in pathological cells) compared to control cells to provide a "fingerprint" of the state of the sample with respect to a number of miRNAs which “can provide high-resolution, high-sensitivity datasets which may be used in the areas of diagnostics, therapeutics, drug development, pharmacogenetics, biosensor development, and other related areas” .

“The ability to identify miRNAs that are overexpressed or underexpressed in pathological cells compared to a control can provide high-resolution, high-sensitivity datasets which may be used in the areas of diagnostics, therapeutics, drug development, pharmacogenetics, biosensor development, and other related areas. An expression profile generated by the current methods may be a "fingerprint" of the state of the sample with respect to a number of miRNAs. While two states may have any particular miRNA similarly expressed, the evaluation of a number of miRNAs simultaneously allows the generation of a gene expression profile that is characteristic of the state of the cell. That is, normal tissue may be distinguished from diseased tissue.” (paragraph [0105])

In addition Bentwich et al., teaches administration of  pharmaceutical compositions (para. [0125) “The compositions may be used for diagnostic or therapeutic applications. The administration of the pharmaceutical composition may be carried out by known methods, wherein a nucleic acid is introduced into a desired target cell in vitro or in vivo.”]. Thus based on the teaching of Bentwich as a whole, one of ordinary skill in the art will find obvious to administer a therapeutic composition for the treatment of cancer comprising cultured host cells or explants (Bentwich para. [0037])  having a  "fingerprint" of the state of the sample with respect to a number of miRNAs that is characteristic for normal tissue. The practitioner in the art would readily understand that cell culture having different levels of  contaminants have to be assessed to stablish known or defined characteristic(s), profile(s) and/or qualities from a patient sample. The examiner notes that that there is only one reference in the specification to levels of specific cell contamination at paragraph [0054], “In one embodiment, the methods described herein may be exploited to establish a level of Mycoplasma contamination in a cell or cells. One of skill will appreciate that a comparative or reference micro-RNA profile may be obtained from a corresponding cell type or cell population known to be free from Mycoplasma contamination.”  It is well known in the art that Mycoplasma species are often found in research laboratories as contaminants in cell culture (Mycoplasma - Wikipedia Page 1 of 6; downloaded 6/8/2022  ), such that one of ordinary skill in the art would find obvious to quality asses for levels of contamination of Mycoplasma. 
Regarding 4), 5) and 6), neither the claims or specification define the term “quality assessment”. In contrast to applicants’ contention, the  practitioner in the art would readily understand that differential expression of a certain miRNA for detecting a disease state (lung or prostate cancer) from a sample from a patient relative to miRNAs of a control sample from normal or healthy tissue can be used for therapeutic applications including supplying to a subject a transfected host cells comprising a gene expression profile determined to be suitable for administration ( e.g, host cells with miRNAs profiles found in non-cancer lung or prostate cells)( Bentwich paragraphs [0022], [0094],[0125]). Accordingly, Bentwich’ teachings as a whole are concern with therapeutic compositions comprising administration of the pharmaceutical composition by known methods, wherein a nucleic acid is introduced into a desired target cell in vitro or in vivo (Bentwich [0125]). 
Regarding 7), and 8), Lakshmipathy et al., remedies the deficiencies Bentwich et al., by teaching embryonic stem cells  or their intermediate stages of differentiating to one or more terminal differentiation steps. At page 9 cited by Applicants, Lakshmipathy explicitly states “In our method, correlation of an mRNA to each microRNA expression level is used as a “condition” to help reveal associations between mRNAs. The inverse is applied to microRNAs as well. Therefore, cross-correlation clustering presents interpretable lists of microRNAs and associated mRNAs that may be hypothesized to interact through specific mechanisms.” In other words, when levels of predicted targets of mRNAs for candidate micro RNAs are positively correlated, there is an association of mRNAs and  microRNAs of predictive value for therapeutic applications of pluripotency of stem cells. Indeed, this is the case in Lakshmipathy’ s Group one microRNA (Figure 4, Panels A and B, similar to cluster 4 in Figure 5), expressing at relatively high copy number in hESCs which are down regulated during differentiation. The fact that other microRNAs are negatively associated with many mRNAs does not undermine the rejection of record. One of ordinary skill in the art would readily recognize that only positively correlated mRNA with microRNA such as for 302a, 302d, 371, 372 and 200c , represent good candidates for markers of pluripotency and potentially negative regulators of gene expression that may play a role in restricting differentiation of hESCs. Note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See M.P.E.P. §2123.
Regarding 9), both Bentwich and Lakshmipathy are concern with identification of patterns of  miRNAs that: (i)  are overexpressed or underexpressed in pathological cells and (ii) in undifferentiated stem cells for use in areas of therapeutics and selection of therapeutic strategies. Office personnel are reminded that, for purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a  different one”, 550 U.S. at  ___, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve.
Regarding 10) and 11), there is only one explicit example in the specification in relation to stem cells to be quality assessed for levels of cell contamination. The specification at paragraph [0054] states, “In one embodiment, the methods described herein may be exploited to establish a level of Mycoplasma contamination in a cell or cells. One of skill will appreciate that a comparative or reference micro-RNA profile may be obtained from a corresponding cell type or cell population known to be free from Mycoplasma contamination.”  It is well known in the art that Mycoplasma species are often found in research laboratories as contaminants in cell culture (Mycoplasma - Wikipedia Page 1 of 6; downloaded 6/8/2022  ), such that one of ordinary skill in the art would find obvious to quality asses Bentwich’ cell cultures derived from patient tissues (paragraph [0029]) for levels of contamination to stablish known or defined characteristic(s), profile(s) and/or qualities from a patient sample before supplying host cells to a subject. "Obviousness does not require absolute predictability of success ... all that is required is a reasonable expectation of success." In re Kubin, 56 l F .3d 1351, 1360 [90 USPQ2d 1417] (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-04 [7 USPQ2d 1673] (Fed. Cir. 1988). Furthermore, Lakshmipathy et al., remedies the deficiencies Bentwich et al., by teaching embryonic stem cells  or their intermediate stages of differentiating to one or more terminal differentiation steps, such that one of ordinary skill in the art would know how to identify patterns of  miRNAs that are overexpressed or underexpressed in stem cells relative to a control predetermined panel of microRNAs of an assay or reagents for use in areas of therapeutics. None of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection.
***
 Claims 13-15 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Bentwich et al. (US20070050146) of record IDS filed on 02/25/2013) in view of Lakshmipathy et al. (Stem Cells Dev. 2007 Dec;16(6):1003-16; of record IDS filed on 09/23/2013) as applied to claims 1-11 above, and further in view of  Wilson  (2009; STEM CELLS AND DEVELOPMENT, pp. 749-757; of record) and Korpal et al (2008 The Journal of Biological Chemistry, 283, pp. 14910-14914; of record) for the reasons of record and the reasons set forth in the paragraphs above.  
Applicants have not submitted new arguments to rebut rejection of claims under 35 USC § 103 made in the Office Action filed on September 29, 2021.

***
Claims 1, 3-6, 8-12 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Calin et al. (PNAS:101, no.32 (2004): 11755-11760; of record IDS filed on 02/25/2013) in view of Lakshmipathy et al. (Stem Cells Dev. 2007 Dec;16(6):1003-16; of record IDS filed on 09/23/2013) as evidenced by Bruder et al., (US Patent 6,355,239). This rejected has been modified as necessitated by amendment of the claims in the response filed 3/29/2022.
Calin et al. teaches a method for assessing distinct microRNA profiling in B cell chronic lymphocytic leukemias (CLL) relative to normal CD5+ B cells (abstract). Specifically, significant differences in miRNome expression between CLL samples and normal CD5+ B cells was found with at least two distinct clusters of CLL samples associated with the presence or absence of Zap-70 expression, a predictor of early disease progression (abstract; page 11759). Thus Calin teaches a method of assessing quality, identity, purity, potency and/or safety in normal and neoplastic cells, said method comprising the steps of (i) determining micro-RNAs (miRNAs) (a non-coding RNA profile)  of the cell to be assessed; and (ii) comparing the miRNAs profile determined in step (i) with a reference miRNAs profile derived from a cell or cells having an appropriate and/or correct identity, purity, potency and/or safety (e.g., normal CD5+ B cells),  wherein if the cell to be assessed yields a miRNAs profile comparable to, or matching with, the reference miRNAs profile, then the cell being assessed possesses an appropriate and/or correct, identity, purity, potency and/or safety (e.g. normalization as indicated in Methods section, pg. 11755-11756; Distinct miRNome Expression Signatures in Various Human Tissues Revealed with an Oligonucleotide Microchip section and B-CLL Cells Present Distinct miRNome Signatures in Respect with CD5+ Cells section (e.g., a predetermined panel of miRNAs), Results and Discussion section, pg. 11756-11757), falling within the scope of determining from the comparison a quality assessment of the cell to be assessed for use in cell therapy (e.g., a MicroRNA signature associated with prognosis and progression in B cell chronic lymphocytic leukemias). Indeed, Calin states, “By applying the miRNA microarray to the study of human CLL, we demonstrated that <200 miRNA genes could reveal distinct miRNA signatures associated with specific bio-pathological features, including factors related to prognosis. The results suggest that miRNA plays important roles in the pathogenesis of human CLL” (page 11759; col. 2) and “ it might be possible to relate genome wide miRNA expression with data obtained from analyses by using large EST microarrays to identify miRNA expression with data obtained from analyses by using large EST microarrays to identify miRNA gene targets, thereby revealing the functional consequences of altered miRNA gene expression in physiological or pathological states (page 11758; col. 2). Calin discloses miRNA signatures in B-cells associated with levels of ZAP-70 in CCL samples, including genes known or suggested to be involved in cancer. ZAP-70 is a tyrosine kinase, which is a strong predictor of early disease progression, and low levels of expression are proved to be a finding associated with good prognosis (page 11757; col. 2, second full paragraph). Calin discloses variation in expression of several  miRNAs with reduced expression of miR-15a and miR-16-1 in CLL (4), miR-143 and miR-145 in colon cancers (26), and let-7 in lung cancers(27), or amplification of the precursor of miR-155 in Burkitt lymphomas (15), and the 13q31-q32 miRNA cluster (miR-17, miR-91, miR-18, miR-19a, miR-20, miR-19b, and miR-92) in malignant lymphomas (page 11759, col. 1; Table 2).,   Calin et al states “This approach allowed us to identify significant differences in miRNome expression between CLL samples and normal CDS+ B cells”. Thus Calin provides support for cells comprising low levels of miRNAs that are predictors of early disease progression. e.g, ZAP-70. It is routine and well known in the art that cell culture have different levels of  contaminants due to reagents, cell density, infection such that it would have been obvious to assess CLL samples relative to normal CDS+ B cells for levels  for levels of contaminants, absent factual evidence to the contrary. 
Calin does not teach stem cells signature or supplying to a subject stem cells.
However, before the effective filing date of the instant invention, Lakshmipathy et al., discloses microRNAs (miRNAs) in in five independent human embryonic stem (hES) cell lines having differences in miRNA expression between undifferentiated hES cells and their corresponding differentiated cells that underwent differentiation in vitro over a period of 2 weeks (e.g, a predetermined panel of miRNAs). Lakshmipathy et al., uses both microarrays and quantitative PCR to determine differential miRNA expression to study epigenetic regulation of microRNA to determine stem cell fate (Abstract; page 3). Lakshmipathy et al., evidences Group one microRNA (Figure 4, PanelsA and B, similar to cluster 4 in Figure 5)  that are expressed at relatively high copy number in hESCs and then seem to be down regulated during differentiation. These microRNAs represent good candidates for markers of pluripotency and potentially negative regulators of gene expression that may play a role in restricting differentiation of hESCs (page 8).
In view of the facts recited above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the prior art elements according to known methods to yield predictable results.  The prior art teaches all of the limitations of the claimed invention.  Both Calin et al. and  Lakshmipathy et al., are drawn to methods of characterizing profiling and/or quality assessing a test cell shown by microRNA profiling based methods to be phenotypically and/or genotypically identical or difference to a reference cell. It would have been obvious for one of ordinary skill in the art to assess the suitability of stem cells comprising distinct miRNA signatures of microRNAs according to Calin able to represent good candidates for markers of pluripotency and potentially negative regulators of gene expression that may play a role in restricting differentiation of hESCs according to Lakshmipathy in order to determine the suitability of a sample of stem cells for stem cell therapy. Supplying stem cells to deliver a transfected stem cells  to a subject was routine and known in the art before the effective  filing date of the claimed invention as evidenced by the art of Bruder (col. 6, lines 50-57; col. 8, lines 51-65; col. 9, lines 15-17).
In view of the forgoing, the invention of claim 1, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claim is properly rejected under 35 USC § 103(a).
Response to Applicants’ Arguments as they apply to rejection of claims 1, 3-6, 8-12 and 16-18 under 35 USC § 103
At pages 17-19  of the remarks filed on March 29, 2022, Applicants essentially argue that: 1)” neither of the cited references suggest using miRNA expression profiles to quality assess for suitability of stem cells for stem cell therapy but are respectively concerned with distinguishing CLL diseased tissue from non-diseased tissue and for exploring the role of miRN A in stem cell differentiation. As a result, the combination thereof fails to even contemplate the problem that is solved by the claimed invention.” and 2), “neither reference discloses using miRNA expression profiles from samples of stem cells stem or induced pluripotent stem cells or their intermediate stages of differentiating to one or more terminal differentiation steps of a predetermined panel of miRNAs to determine, by comparison with a reference miRNA expression profile for quality assessing the stem cell sample for use in stem cell therapy for levels of cell contamination. 
Regarding 1) and 2), as applicants allege, Calin teaches a method for assessing distinct miRNA profiling in B cell chronic lymphocytic leukemias (CLL) relative to normal CDS+ B cells and in particular shows differences in miRNome expression between CLL and normal cells of a particular miRNA, which are said to provide a predictor of early disease progression. Lakshmipathy evidences positively correlated mRNA and microRNA expression patterns such as for 302a, 302d, 371, 372 and 200c, which represent good candidates for markers of pluripotency and potentially negative regulators of gene expression that may play a role in restricting differentiation of hESCs. Claim 1 contemplates a sample of stem cells to be quality assessed for levels of cell contamination. The claims don't require any astounding levels of efficacy: all that is required under 103 is what KSR has told us. Both Calin and Lakshmipathy are concern with: identification of microRNA patterns : (i) in   CLL relative to normal CDS+ B cell and (ii) undifferentiated stem cells for use in areas of therapeutics and selection of a therapeutic strategy. Based on the teachings in the prior art as a whole, one of skill in the art would have found obvious to quality assess stem cells for levels of cell contamination relative to a control to obtain a microRNA expression profile to determine suitability of the sample of stem cells for stem therapy.
***
Claims 13-15 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Calin et al. (PNAS:101, no.32 (2004): 11755-11760; of record IDS filed on 02/25/2013) in view of Lakshmipathy et al. (Stem Cells Dev. 2007 Dec;16(6):1003-16; of record IDS filed on 09/23/2013) as evidenced by Bruder et al., (US Patent 6,355,239) as applied to claims 1 and 11 above, and further in view of  Wilson  (2009; STEM CELLS AND DEVELOPMENT, pp. 749-757; of record) and Korpal et al (2008 The Journal of Biological Chemistry, 283, pp. 14910-14914; of record) for the reasons of record and the reasons set forth in the paragraphs above.  This rejected has been modified as necessitated by amendment of the claims in the response filed 3/29/2022.

Applicants have not submitted new arguments to rebut rejection of claims under 35 USC § 103 made in the Office Action filed on September 29, 2021.
Conclusion
Claims 1, 3-6 and 8-18 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633